DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed on 09 June 2020, is a filing of 371 PCT/US18/65770 filed on 14 December 2018 and claims priority to provisional applications 62/730,926, filed 13 September 2018, and 62/598,902, filed 14 December 2017.

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 07 September 2022 is acknowledged.
Species election 1: Applicant was required to elect a single non-variable structure for the polypeptide fusion molecule. Applicant elected: A first polypeptide comprising an FKBP-rapamycin binding (FRB) T2098L multimerization domain polypeptide; a CD8α transmembrane domain; a CD137 costimulatory domain; and a CD3ζ primary signaling domain; and a second polypeptide comprising an NKG2D receptor or NKG2D ligand binding fragment thereof; an FK506 binding protein (FKBP) FKBP12 multimerization domain polypeptide; and a CD4 transmembrane domain.
Species election 2: Applicant was required to elect a single type of cell from claim 99 and a single source of the elected cell from claim 100. Applicant elected: immune effector cells isolated from peripheral blood mononuclear cells.
Species election 3: Applicant was required to elect a single disease from claim 117. Applicant elected: leukemia.

In view of the prior art, the species election requirement is withdrawn. All aspects of the claims filed on 27 April 2021 have been examined in the instant office action. 
Claims 98-117 are currently pending and under consideration.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 117 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating and ameliorating a condition, such as cancer, does not reasonably provide enablement for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to implement the invention commensurate in scope with the claim. 
The instant claim is drawn to a method of treating, preventing or ameliorating at least one symptom of diseases including cancers; the method comprising administering an effective amount of a pharmaceutical composition of non-natural cells. The disclosure defines “preventing” as “an approach for preventing, inhibiting, or reducing the likelihood of the occurrence or recurrence of the symptoms of a disease or condition. It also refers to delaying the onset or recurrence of a disease or condition. As used herein, ‘prevention’ and similar words also includes reducing the intensity, effect, symptoms and/or burden of a disease or condition” (page 43, paragraph 1). The disclosure does not define how one of ordinary skill in the art would select individuals from the population as being able to benefit from the disclosed treatment as a preventative measure for one of these diseases or conditions and, in its broadest reasonable interpretation, the patient population could encompass the entire world population; that is, every living person is at risk of developing a condition or disease, such as cancer.
	The literature around the time of the effective filing date of the claimed invention does not provide further guidance regarding the prevention of diseases and cancer in scope with the instant claims. A Google search for cancer prevention close to the effective filing date of the claimed invention teaches preventative measures such as the following:

Emmons, K. M., et al (Mar 2017) Realizing the Potential of Cancer Prevention — The Role of Implementation Science N Engl J Med 376(10); 986-990. Emmons et al. teaches risk modifiers that can be used in the prevention of cancer including cigarette smoking, BMI ratios, lack of physical activity, fruit intake, vegetable intake, screening for colon cancer, mammography, pap test, HPV vaccination, and HBV vaccination (Table 1).

Cuzick, J. (Aug 2017) Preventive therapy for cancer Lancet Oncol 18; e472- e482. Cuzick teaches the use of therapeutic preventative measures in addition to weight control and physical activity, such as low-dose aspirin for adults without the risk of hypertension or gastrointestinal bleeding, universal HPV vaccination, and other therapies such as anti-oestrogen drugs for breast cancer prevention targeting high-risks groups to “maintain a favorable benefit-risk ratio” (abstract). While Cuzick is identifying therapeutic regimens to prevent cancer it also teaches “the balance of risks and benefits is inherently more challenging for preventative than for therapeutic interventions. Only a small fraction of the apparently healthy people who receive a preventative treatment would ultimately develop the specific type of cancer being targeted. Moreover, the absence of the cancer is not quantifiable at an individual level, whereas all those treated will incur a risk of side-effects which are identifiable on an individual basis” (page e472, left column, paragraph 2).

These teachings not only fail to provide adequate guidance for the use non-natural cells, such as those disclosed in the instant invention, as a preventative measure, but they also teach the difficulties in preventing cancer with therapeutic methods. Additionally, there are no working examples in the instant disclosure drawn to the prevention of cancer and such an assertion is beyond the scope of the instantly claimed invention. 
In view of the discussion above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to determine which individuals could benefit from the method disclosed in the invention as a preventative step, with no guarantee that the individual would have developed cancer without the treatment. In addition, the individual would possibly have to suffer side effects from the treatment with no assurance of the necessity of the treatment.

	
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 98, 110, and 112, the instant claims are drawn to a non-natural cell (claim 98), a fusion polypeptide (claim 110), and a polypeptide complex (claim 112) comprising at least a first and second polypeptide. In groups I and II part (a) of the instant claims, the first polypeptide is claimed as comprising a multimerization domain polypeptide or variant thereof; a CD4 transmembrane domain, a CD8α transmembrane domain, or an amnionless (AMN) transmembrane domain; a CD137 costimulatory domain; and/or a CD3ζ primary signaling domain. The use of “and/or” in the claims renders the claims indefinite as it is unclear which groups of components are being claimed. 
For example, it is unclear if a first polypeptide comprising only a CD4 transmembrane domain would read on the claim limitations or if the “and/or” statement is only regarding the CD3ζ primary signaling domain . Appropriate correction is required.

Claims 99-109, 111, and 113-117 are rejected by virtue of their dependency on a rejected claim.

Regarding claim 115 and 116, the instant claims are dependent on claim 98 and recite the limitation "the recombinant cell" of claim 98.  There is insufficient antecedent basis for this limitation in the claim. It is considered that “the recombinant cell” is in reference to the non-natural cell of claim 98. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 98-107 and 110-117 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/017214 A1 (Jarjour, J., et al) 05 February 2015 in view of Sentman, C.L. and K.R. Meehan (2014) NKG2D CARs as Cell Therapy for Cancer Cancer J. 20(2); 156-159.

Regarding claims 98, 110, and 112, Jarjour teaches a non-natural cell (page 3, paragraph 2, “non-natural cell compositions”). Jarjour further teaches that the cell comprises:
A first polypeptide comprising: an FKBP-rapamycin binding (FRB) multimerization domain polypeptide or variant thereof (page 3, paragraph 3, “a first nucleic acid molecule encoding a first fusion protein comprising: a first multimerization domain”; page 4, paragraph 1 “the first multimerization domain comprises a first FRB polypeptide or variant thereof”; page 40, paragraph 3, “FKBPs are proteins or protein domains that are capable of binding to rapamycin or a rapalog thereof and further forming a tripartite complex with FRB-containing protein or fusion protein”). 
Jarjour teaches that the first polypeptide further comprises a CD4 transmembrane domain or a CD8α transmembrane domain (page 3, paragraph 3, “a hydrophobic domain”; page 4, paragraph 11, “the hydrophobic domain is a transmembrane domain”; page 4, paragraph 12, “the transmembrane domain is a CD4, CD8… transmembrane domain”; page 29, paragraph 2, “illustrative transmembrane domains may be derived from (i.e., comprise at least the transmembrane region(s) of)… CD4… CD8α”).
Jarjour teaches that the first polypeptide further comprises a 4-1BB costimulatory domain (page 5, paragraph 2, “the first fusion protein further comprising… a costimulatory domain”; page 5, paragraph 3, “the costimulatory domain is… 4-1BB”). The instant specification teaches that the costimulatory domains 4-1BB and CD137 are the same (instant specification, page 4, line 17). 
Jarjour teaches that the first polypeptide further comprises a CD3ζ primary signaling domain (page 3, paragraph 3, “and an actuator domain”; page 4, paragraph 13, “the actuator domain comprises a lymphocyte receptor signaling domain”; page 5, paragraph 1 “the actuator domain comprises… CD3ζ”).
Jarjour further teaches that the non-natural cell comprises:
A second polypeptide comprising: a binding domain (page 3, paragraph 3, “a second nucleic acid molecule encoding a second fusion protein comprising a binding domain”). Jarjour teaches that the binding domain is specific for a target that is an antigen associated with cancer (such as a solid malignancy or a hematological malignancy), an inflammatory disease, an autoimmune disease, or a graft versus host disease and provides exemplary antigens including NKG2D ligands (page 45, paragraph 3).
Jarjour teaches that the second polypeptide further comprises an FK506 binding protein (FKBP) multimerization domain polypeptide or variant thereof (page 3, paragraph 3, “a second multimerization domain”; page 4, paragraph 1, “the second multimerization domain comprises a first FKBP polypeptide or variant thereof”).
Jarjour teaches that the second polypeptide further comprises a transmembrane domain (page 13, paragraph 2, “the second fusion protein further comprises an anchor domain”; page 13, paragraph 3, “the anchor domain is a transmembrane domain”). Jarjour further teaches that the transmembrane domain can be a CD4 or a CD8α transmembrane domain (page 29, paragraph 2, “illustrative transmembrane domains may be derived from (i.e., comprise at least the transmembrane region(s) of)… CD4… CD8α”).
In regards to the instant claims, group II, Jarjour teaches that, alternatively, the first multimerization domain can comprise the first FKBP polypeptide or variant thereof, and the second multimerization domain can comprise a first FRB polypeptide or variant thereof (page 3, paragraph 7). 
Jarjour teaches that a bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second fusion proteins (page 3, paragraph 3). 
Jarjour teaches that cellular therapy is emerging as a powerful paradigm for delivering complex signals for biological action (page 1, paragraph 4). Jarjour further teaches that a concern with the use of CARs is toxicity, which arises in two forms: one is the targeted destruction of normal tissue and the second is cytokine-release associated adverse events (e.g., cytokine storm), which can be life threatening with a large number of activated T cells. Jarjour teaches that, unlike conventional drug treatments in which toxicity can be controlled by reducing drug dosage, the proliferation of T cells cannot be controlled with current CAR technologies and, therefore, immunopathology will result once a threshold level of T cells is reached (page 2, paragraph 3). Jarjour teaches the non-natural cells discussed above as alternative compositions and methods for immunotherapy in which modulation of immune cell signal initiation and expansion is controllable (paragraph bridging pages 2 and 3). 
While Jarjour teaches exemplary target antigens for the binding domain including NKG2D ligands (page 45, paragraph 3), Jarjour does not provide explicit motivation to choose this binding domain over the others that are listed in the disclosure.
Sentman provides a review of the use of NKG2D as a basis for CAR targeting of tumors and teaches that NKG2D cell receptor and its ligands have attracted considerable interest as a potential strategy to attack tumor cells. Sentman teaches that NKG2D ligands are expressed on most types of tumors and they demonstrate relative selectivity of ligand expression on tumor cells compared with healthy cells. Sentman further teaches that several different variants of NKG2D-based CARs have been developed and extensive in vivo mechanistic studies performed to demonstrate that cytotoxicity and cytokines are important for the efficacy of NKG2D CAR adoptive therapy. Sentman teaches that in addition to targeting tumor cells, NKG2D CARs also target immunosuppressive cells within the tumor microenvironment (abstract). Sentman teaches that “NKG2D based CARs have the potential to recognize approximately 90% of human tumor types, but these ligands are also induced under a variety of physiological circumstances, which raises concerns about ‘on target off-tumor’ toxicity.” (page 4, paragraph 2). Sentman teaches that both the NK cell receptor NKG2D and its ligands have attracted considerable interest as a potential strategy to attach tumor cells (page 2, paragraph 1) and that NKG2D is associated with not only cancer, but also chronic inflammation and some infections (page 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have selected NKG2D receptor or NKG2D ligand as taught by Sentman as the target of the binding domain in the second polypeptide from those taught by Jarjour. A skilled artesian would have been motivated to make this combination in order to target a receptor/ligand that is known in the art to be associated with numerous diseases, such as cancers, inflammatory disease, and infections (Sentman, page 2, paragraph 2). Furthermore, by using the non-natural cell taught by Jarjour, the potential for on-target off-tumor toxicities would be reduced as the modulation of immune cell signal initiation and expansion would be controllable (Jarjour, paragraph bridging pages 2 and 3). 
	In regards to claim 110, Jarjour further teaches that the cell includes a polypeptide cleavage signal (page 26, paragraph 2, “suitable protease cleavages sites and self-cleaving peptides are known to the skilled person”). Jarjour teaches that exemplary protease cleavage sites and self-cleaving peptides include self-cleaving 2A or 2A like sites and viral self-cleaving peptides such as a foot-and-mouth disease virus (FMDV), equine rhinitis A virus (ERAV) 2A peptide, thosea asigna virus (TaV) 3A peptide, porcine teschovirus-1 (PTV01) 2A peptide, a theilovirus 2A peptide, and an encephalomyocarditis virus 2A peptide (page 26, paragraphs 2-4).
	In regards to claim 112, Jarjour teaches that the two fusion proteins form a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second polypeptides (page 3, paragraph 3).

Regarding claim 99, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Sentman further teaches that the non-natural cell is an immune effector cell (page 1, paragraph 1, “effector cells of the immune system”). Sentman further teaches that engineered cells comprising CD4+ and CD8+ T cells have demonstrated efficacy in vivo (page 3, paragraph 3) 
Jarjour also teaches that the cells are primary human T cells (page 76, paragraph 1).

Regarding claim 100, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above. 
Jarjour further teaches that the source of the cell is peripheral blood mononuclear cells (page 76, paragraph 1, “human T cells were isolated from PBMCs”).

Regarding claim 101, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above. 
Jarjour further teaches that the FKB multimerization domain is FKBP12 and the FRB polypeptide is FRB T2098L (page 11, paragraph 7, “first multimerization domain of FRB T2098L… second multimerization domain of FKBP12”).

Regarding claim 102, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches that the bridging factor is selected from the group consisting of: AP21967 (page 11, paragraph 7), sirolimus, everolimus, novolimous, pimecrolimus, ridaforolimus, tacrolimus, temsirolimus, umirolimus, and zotarolimus (page 93, 52).

Regarding claim 103, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches that the first polypeptide comprises a CD8α transmembrane domain, a 4-1BB costimulatory domain, and a CD3ζ primary signaling domain (page 11, paragraph 7; page 29, paragraph 2; page 72, row 2 where the first polypeptide comprises CD8TM-41BB-CD3z) 

Regarding claim 104, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches that the second polypeptide comprises a CD4 transmembrane domain (page 72, row 2 where the second polypeptide comprises CD4TM).

Regarding claim 105, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches that the second polypeptide comprises a costimulatory domain (page 13, paragraph 4, “the second fusion protein further comprises a sub-threshold signaling domain”; page 46, paragraph 2, “exemplary sub-threshold signaling domains include costimulatory domains such as…”).

Regarding claim 106, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches that the costimulatory domain of the second polypeptide is selected from a costimulatory molecule selected from the group consisting of: CD2, CD27, CD28, OX40, 4-1BB, and ICOS (page 46, paragraph 2). 

Regarding claim 107, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches constructs of the polypeptides including SEQ ID NO: 64 which is a construct comprising a CD8ss-DmrC-CD8TM-41BB-CD3z-P2A-IgKss-CD19scFv-DmrA-CD4TM protein (page 72, row 2), where DmrC is FRB (2021-2113) T2098L and DmrA is FKBP12 (page 76, paragraph 2). The polypeptide is separated by the self-cleaving polypeptide P2A. The first polypeptide in Jarjour SEQ ID NO: 64 (CD8ss-DmrC-CD8TM-41BB-CD3z) is identical to instant application SEQ ID NO: 1 as shown in the alignment below. 

    PNG
    media_image1.png
    521
    754
    media_image1.png
    Greyscale


Regarding claim 111, Jarjour and Sentman teach the fusion polypeptide of claim 110 as discussed above. 
Jarjour teaches that the second polypeptide comprises a transmembrane domain (page 13, paragraph 2, “the second fusion protein further comprises an anchor domain”; page 13, paragraph 3, “the anchor domain is a transmembrane domain”). Jarjour further teaches that the transmembrane domain can be a CD4 or a CD8α transmembrane domain (page 29, paragraph 2, “illustrative transmembrane domains may be derived from (i.e., comprise at least the transmembrane region(s) of)… CD4… CD8α”).

Regarding claim 113, Jarjour and Sentman teach the polypeptide complex of claim 112 as discussed above.
Jarjour teaches that the second polypeptide comprises a transmembrane domain (page 13, paragraph 2, “the second fusion protein further comprises an anchor domain”; page 13, paragraph 3, “the anchor domain is a transmembrane domain”). Jarjour further teaches that the transmembrane domain can be a CD4 or a CD8α transmembrane domain (page 29, paragraph 2, “illustrative transmembrane domains may be derived from (i.e., comprise at least the transmembrane region(s) of)… CD4… CD8α”).

Regarding claim 114, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches a polynucleotide encoding the first and second polypeptide (page 3, paragraph 3, “a first nucleic acid molecule encoding a first fusion protein… a second nucleic acid molecule encoding a second fusion protein”).

Regarding claim 115, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches a composition comprising the non-natural cell (page 3, paragraph 2, “non-natural cell compositions having signal transduction systems that are controlled – both in their activation and deactivation- by pharmacological agents”).

Regarding claim 116, Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches a pharmaceutical composition comprising the non-natural cell (page 47, paragraph 4, “an effective amount of a DARIC binding component or a pharmaceutical composition thereof”). Jarjour further teaches that the pharmaceutical composition comprises a pharmaceutically acceptable carrier (page 47, paragraph 5, “pharmaceutically acceptable carriers for therapeutic use are also well known in the pharmaceutical art… exemplary pharmaceutical carriers include…”).

Regarding claim 117, Jarjour and Sentman teach the non-natural cell of claim 116 as discussed above.
Jarjour teaches a method of treating cancer, inflammatory disease, autoimmune disease, or graft-versus-host disease (page 16, paragraph 3; page 21, paragraph 2). Jarjour teaches that the method comprises administering to the subject an effective amount of the pharmaceutical composition comprising the non-natural cells of the disclosure (page 47, paragraph 4, “administering to a subject in need thereof an effective amount of a DARIC binding component or a pharmaceutical composition thereof”).
Sentman teaches that cancers associated with NKG2D ligands include solid cancers such as liver, lung, breast, ovarian, prostate, bladder, neuroblastoma, glioma, sarcoma, and kidney cancers, as well as melanoma (page 2, paragraph 2). Sentman further teaches that cancers associated with NKG2D ligands include hematological cancers such as leukemias, lymphomas, and multiple myeloma (page 2, paragraph 2). 

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/017214 A1 (Jarjour, J., et al) 05 February 2015 in view of Sentman, C.L. and K.R. Meehan (2014) NKG2D CARs as Cell Therapy for Cancer Cancer J. 20(2); 156-159 as applied to claim 98 above, and in further view of WO 2011/085178 A1 (Sentman, C.L, and T. Zhang) 14 July 2011 (herein Zhang).
Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches constructs of the polypeptides including SEQ ID NO: 64 which is a construct comprising a CD8ss-DmrC-CD8TM-41BB-CD3z-P2A-IgKss-CD19scFv-DmrA-CD4TM protein (page 72, row 2), where DmrC is FRB (2021-2113) T2098L and DmrA is FKBP12 (page 76, paragraph 2). The polypeptide is separated by the self-cleaving polypeptide P2A. The second polypeptide in Jarjour SEQ ID NO: 64 (IgKss-CD19scFv-DmrA-CD4TM) matches instant application SEQ ID NO: 3 except for the CD19 binding domain which is used in the construct taught by Jarjour. Alignment is shown below:

    PNG
    media_image2.png
    674
    734
    media_image2.png
    Greyscale


While Jarjour and Sentman teach the use of a NKG2D receptor or ligand as the binding component of the second polypeptide, neither of the references disclose the amino acid sequence of the NKG2D protein.
Zhang teaches bi-specific fusion proteins composed of an effector cell specific antibody variable region operably linked to a portion of a natural killer cell and methods for using the fusion protein in the treatment of cancer and pathogenic infections (abstract). Zhang teaches structures that incorporate the extracellular domain (Ex) of NKG2D receptor (page 5, [00011]) which is disclosed to be associated with tumor cell lines (page 3, [0006]). Zhang discloses the following sequence for the functional portion of NKG2D used in the disclosed receptor (page 19, [00041]):

    PNG
    media_image3.png
    86
    685
    media_image3.png
    Greyscale

Replacing the sequence of the CD19 scFv taught by Jarjour with the functional portion of the NKG2D disclosed by Zhang renders an amino acid sequence that is identical to instant application SEQ ID NO: 3 as shown in the alignment below (portion of the sequence taken from Zhang is underlined):

    PNG
    media_image4.png
    817
    1154
    media_image4.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the functional portion of the NKG2D disclosed by Zhang in the non-natural cell disclosed by Jarjour and Sentman. A skilled artesian would have been motivated to make this combination in order to use a NKG2D component that has been characterized in the art and is known to be effective as a binding domain in the construction of engineered cell receptors, as taught by Zhang.

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/017214 A1 (Jarjour, J., et al) 05 February 2015 in view of Sentman, C.L. and K.R. Meehan (2014) NKG2D CARs as Cell Therapy for Cancer Cancer J. 20(2); 156-159 as applied to claim 98 above, and in further view of WO 2011/085178 A1 (Sentman, C.L, and T. Zhang) 14 July 2011 (herein Zhang) and WO 2016/187158 A1 (Williams, J.C., and C. Brown) 24 November 2016.
Jarjour and Sentman teach the non-natural cell of claim 98 as discussed above.
Jarjour further teaches constructs of the polypeptides including SEQ ID NO: 64 which is a construct comprising a CD8ss-DmrC-CD8TM-41BB-CD3z-P2A-IgKss-CD19scFv-DmrA-CD4TM protein (page 72, row 2), where DmrC is FRB (2021-2113) T2098L and DmrA is FKBP12 (page 76, paragraph 2). The polypeptide is separated by the self-cleaving polypeptide P2A. The second polypeptide in Jarjour SEQ ID NO: 64 (IgKss-CD19scFv-DmrA-CD4TM) teaches the structure of a fusion protein comprising a CD19 scFv binding protein.
While Jarjour and Sentman teach the use of a NKG2D receptor or ligand as the binding component of the second polypeptide, neither of the references disclose the amino acid sequence of the NKG2D protein.
As discussed above in the rejection of claim 108, Zhang teaches bi-specific fusion proteins composed of an effector cell specific antibody variable region operably linked to a portion of a natural killer cell and methods for using the fusion protein in the treatment of cancer and pathogenic infections (abstract). Zhang teaches structures that incorporate the extracellular domain (Ex) of NKG2D receptor (page 5, [00011]) which is disclosed to be associated with tumor cell lines (page 3, [0006]). Zhang discloses a sequence for the functional component of NGK2D as follows (page 19, [00041]): 

    PNG
    media_image3.png
    86
    685
    media_image3.png
    Greyscale

	Jarjour teaches that the second polypeptide comprises a CD4 transmembrane domain and a costimulatory domain of OX40 (page 29, paragraph 2; page 46, paragraph 2).
	Jarjour, however, does not disclose sequences of OX40 or the CD4 transmembrane domain of instant claim SEQ ID NO: 6.
	Williams teaches recombinant proteins useful as a non-invasive means to characterize chimeric antigen receptor (CAR) T cells before and/or during the treatment of diseases such as cancer (abstract). Williams teaches sequences for a CD4 transmembrane domain as follows (page 85, table 1, row 3): 

    PNG
    media_image5.png
    37
    912
    media_image5.png
    Greyscale

	Williams further teaches the amino acid sequence of the OX40 costimulatory domain as follows (page 86, table 2, row 5):

    PNG
    media_image6.png
    83
    912
    media_image6.png
    Greyscale

	Using the framework of the FKBP binding domain taught by Jarjour with the NGK2D functional domain of Zhang and the CD4 transmembrane domain and OX40 costimulatory domain taught by Williams as the components for the cell (a combination taught by Jarjour and Sentman), a skilled artesian would have arrived at a sequence identical to that disclosed in instant claim SEQ ID NO: 6 as shown in the alignment below:

    PNG
    media_image7.png
    525
    738
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the functional portion of the NKG2D disclosed by Zhang and the CD4 transmembrane domain and OX40 costimulatory domains disclosed by Williams in the non-natural cell disclosed by Jarjour and Sentman. A skilled artesian would have been motivated to make this combination in order to use engineered receptor components that have been characterized in the art and is known to be effective in the engineering of non-natural cells. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


US 10,196,444 B2, Issued 5 February 2019 
Claims 98, 101-106, and 110-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-8, 11, 13, 19, 25, and 26 of U.S. Patent No. 10,196,444 B2 (herein US’444). 
US’444 claims an isolated non-natural cell comprising (a) a first nucleic acid molecule encoding a first fusion protein comprising a first multimerization domain, a transmembrane domain, and an actuator domain, wherein the first multimerization domain localizes extracellularly when the first fusion protein is expressed; and (b) a second nucleic acid molecule encoding a second fusion protein comprising a single chain antibody, a receptor ectodomain, or a ligand, and a second multimerization domain, wherein the second fusion protein localizes extracellularly when expressed. US’444 further claims that a bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second fusion proteins (US’444, claim 1). US’444 further claims that the multimerization domains are the same or are different and are FKBP and FRB (US’444, claims 2, 4, 5, and 6). US’444 further claims that the bridging factor is AP21967, sirolimus, everolimus, novolimus, pimecrolimus, ridaforolimus, tacrolimus, tesirolimus, umirolimus, or zotarolimus (US’444, claim 7). US’444 claims that the transmembrane domain is a CD4 or CD8 transmembrane domain and that the actuator domain is from a group including CD3ζ (US’444 claims 8, and 11). US’444 claims costimulatory domains including OX40 (US’444, claim 13). US’444 further claims that the second fusion protein further comprises an anchor domain (US’444, claim 19). US’444 further claims a list of binding domains for the first fusion protein including NKG2D ligands (US’444 claim 25). In claim 26, US’444 claims a non-natural cell where the first fusion protein comprises a first multimerization domain of FRB T2098L, a transmembrane domain, a costimulatory domain of 4-1BB (which is the same as CD137), and an actuator domain of CD3ζ; and a second fusion protein comprising a binding domain of an scFv of CD19 or BCMA and a second multimerization domain of FKBP12; wherein the bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface is rapalog AP21967 (US’444, claim 26). 

Copending application 17/312,116 – Effective Filing date 14 December 2018
Claims 98, 101-106, 110-113, and 115-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 12-13, 171-172, 174, and 178-179 of copending Application No. 17/312,116 claim set of 19 January 2022 (herein ‘116) in view of WO 2015/017214 A1 (Jarjour, J., et al) 05 February 2015.
‘116 claims a non-natural cell comprising (a) a first polypeptide comprising an FRB multimerization domain polypeptide or variant thereof, a CD8α or CD4 transmembrane domain, a CD137 co-stimulatory domain and a CD3ζ primary signaling domain; and (b) a second polypeptide comprising, a binding domain that binds to CD33, an FKBP multimerization domain polypeptide or variant thereof, and a CD4 or CD8α transmembrane domain. ‘116 further claims that a bridging factor promotes the formation of a polypeptide complex on the non-natural surface with the bridging factor associated with and disposed between the multimerization domains of the first and second polypeptides (‘116, claims 1 and 5). ‘116 further claims that the FKBP multimerization domain is FKBP12 and the FRB polypeptide is FRB T2098L (‘116, claim 2). ‘116 claims that the bridging factor is selected from the group consisting of AP21967, sirolimus, everolimus, novolimus, pimecrolimus, ridaforolimus, tacrolimus, tesirolimus, umirolimus, and zotarolimus (‘116, claim 4). ‘116 further claims that the second polypeptide comprises a CD4 transmembrane domain and a costimulatory domain of molecules matching those of instant claim 106 (‘116, claims 6, 11, 12, and 13). ‘116 claims a composition comprising the cell; a pharmaceutical composition comprising the cell and an acceptable carrier; and a method of treating, preventing, or ameliorating at least one symptom of a cancer, particularly a hematological cancer, comprising administering an effective amount of the non-natural cell composition (‘116, claims 171-172, 174, and 178-179). 
The difference between the claims of ‘116 and the instant claims is that in the instant claims the binding domain of the second polypeptide is a NKG2D receptor or NKG2D ligand binding fragment thereof while ‘116 claims a CD33 binding fragment in the second polypeptide. The use of the NKG2D receptor in the claims of ‘116 in place of the CD33 binding fragment, however, would have been obvious in view of the teachings of Jarjour. Jarjour teaches compositions and methods for using cells having chemically-induced fusion protein complexes to spatially and temporally control immune cell signal initiation and downstream responses for treating diseases (abstract). The complexes taught by Jarjour match those of the instant application and copending application ‘116. Jarjour teaches that the binding receptor in the second polypeptide can be selected from a list that includes NKG2D ligands as well as CD33.
It would have been obvious to a skilled artesian to use the NKG2D receptor or NKG2D ligand binding fragment thereof taught by Jarjour in place of the CD33 binding domain in the non-natural cell taught by ‘116. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Jarjour and ‘116 are both drawn towards polypeptide complexes using the same components.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending application 17/312,120 – Effective Filing date 14 December 2018
Claims 98, 101-106, 110-113, and 115-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10, 11, 14-16, 20, 57, 59, 198, and 200 of copending Application No. 17/312,120, claim set of 25 January 2022 (herein ‘120) of in view of WO 2015/017214 A1 (Jarjour, J., et al) 05 February 2015
‘120 claims a non-nautral cell comprising (a) a first polypeptide comprising: a first multimerization domain polypeptide or variant thereof; a first transmembrane domain; a first costimulatory domain; and a primary signaling domain; and (b) a second polypeptide comprising: an extracellular binding domain; a second multimerization domain polypeptide or variant thereof, a second transmembrane domain and a second costimulatory domain. ‘120 further claims that a bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the first and second multimerization domains (‘120, claim 1). ‘120 claims that the first and second multimerization domains comprise FKBP and FRB (‘120, claims 6, 7, 57, and 59). ‘120 further claims that the bridging factor is selected from the group consisting of AP21967, sirolimus, everolimus, novolimus, pimecrolimus, ridaforolimus, tacrolimus, tesirolimus, umirolimus, and zotarolimus (‘120, claim 8). ‘120 claims that the first and second transmembrane domains are selected from domains including CD4, CD8α, and amnionless (AMN) (claims 10, 11, 57, and 59). ‘120 further claims costimulatory domains that match those of the instant claims, including OX40 and TNFR2 (‘120, claims 14-16), and a costimulatory domain of CD3ζ (‘120, claims 20, 57, and 59). ‘120 further claims a pharmaceutical composition comprising the non-natural cells as well as a method of treating, preventing, or ameliorating at least one symptom of a cancer comprising administering to the subject and effective amount of the pharmaceutical composition (‘120, claims 198, and 200).
The difference between the claims of ‘120 and the instant claims is that in the instant claims the binding domain of the second polypeptide is a NKG2D receptor or NKG2D ligand binding fragment thereof while ‘120 claims an antibody or antigen binding fragment in the second polypeptide. The use of the NKG2D receptor in the claims of ‘120 in place of the antibody or antigen binding fragment, however, would have been obvious in view of the teachings of Jarjour. Jarjour teaches compositions and methods for using cells having chemically-induced fusion protein complexes to spatially and temporally control immune cell signal initiation and downstream responses for treating diseases (abstract). The complexes taught by Jarjour match those of the instant application and copending application ‘120. Jarjour teaches that the binding receptor in the second polypeptide can be selected from a list that includes NKG2D ligands as well as antibody or antigen binding fragments.
It would have been obvious to a skilled artesian to use the NKG2D receptor or NKG2D ligand binding fragment thereof taught by Jarjour in place of the antibody or antigen binding fragment binding domain in the non-natural cell taught by ‘120. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Jarjour and ‘120 are both drawn towards polypeptide complexes using the same components.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647